DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art as cited does not teach or suggest, either solely or in combination, the claimed limitations.
Cook et al. (US Patent Application Publication 2015/0106367 A1) discloses utilizing social information for recommending an application that includes providing an application recommendation system based on social characterization and that the social proximity factor may be a characterization of a user's relationship strength with other users on the social media website.
DeVore et al (US Patent Application Publication 2012/0072283 A1)  discloses an application discovery service may provide consumers with application recommendations based on a variety of vectors and some of these vectors include and applications a user's friends have indicated that they enjoy.
However, the combination of Cook and DeVore, as well as any other prior art previously
cited on the record, does not specifically disclose “in response to detecting that there are the identical communication numbers in the address books of the plurality of user terminals, obtaining all the identical communication numbers each of which exists in all detected address books of the plurality of user terminals, wherein each of the identical communication numbers corresponds to a respective friend user of a plurality of friend users common to all of the plurality of terminal users, extracting at least one intimacy set from all the intimacy sets, wherein for each of the at least one intimacy set, a number of terminal users belonging to a same type of close relationship matching a predetermined relationship is greater than a threshold, and pushing at least one of the preset APP and related information of the preset APP to a terminal of a friend user corresponding to each of the at least one intimacy set,” in combination with the other elements recited in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192